—Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 30, 1975, which (1) reversed and vacated an order of the State Division of Human Rights, dated December 30, 1974, which, after a hearing, dismissed the complaint of the respondent Antonopoulou and (2) remanded the matter for further proceedings. Petition granted to the extent that the order is modified by adding thereto a provision that the hearing is to be reopened to allow the parties to present additional evidence, after which a new determination is to be rendered by the division on all charges and as to all parties named as respondents in the complaint, which determination is to be based upon both hearings. Petition otherwise dismissed on the merits, without costs or disbursements. We concur with the finding by the appeal board that "the *628record is pregnant with procedural errors” which denied the complainant due process. However, in our opinion, to commence the hearings de novo is unnecessary in view of the extensive testimony already taken, and both sides so concede. We further note, after reviewing the record in this proceeding, that it is unnecessary to require further investigation as to probable cause for the complaint. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.